Exhibit 10

SEPARATION AGREEMENT


This Separation Agreement (“Agreement”), is made and entered into this August 1,
2001, by and between Richard N. Jowett (“you”), a resident of the state of
Minnesota, and Alliant Techsystems Inc. (“Alliant”), a Delaware corporation with
its principal place of business in Hopkins, Minnesota.

 

                You and Alliant have agreed that your employment will conclude
as provided in this Agreement and, in connection with the termination of your
employment, Alliant has agreed to provide you with certain payments to which you
would not be entitled absent your execution of this Agreement.  Further, you and
Alliant desire to settle any and all disputes related directly or indirectly to
your employment by Alliant and/or your termination from employment, in
accordance with the terms and conditions set forth in this Agreement. 
Therefore, in consideration of the mutual covenants and agreements set forth in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, you and Alliant agree as follows:

 

1.  Termination of Employment.  Your last day of active service will be
September 30, 2001 at which time you will commence a paid leave of absence. 
Effective June 30, 2002  (Termination Date) your leave of absence will cease and
you will no longer be an employee of Alliant.  During your leave of absence you
may continue to use your Alliant telephone number and voice mail service. Except
as otherwise provided in this Agreement, or as set forth in the applicable
employee benefit plan, all of your privileges as an Alliant employee will end as
of the close of business on the Termination Date.

 

2.  Payments.

 

(a)  In connection with your termination of employment, Alliant will provide you
the following payments and benefits:

 

(i)                Continuation of Salary.  Alliant will continue to pay to you
your current monthly base salary during your leave of absence until your
Termination Date. This salary continuation will include your severance benefit
of thirty (30) weeks of pay and an additional nine (9) weeks of pay.   Alliant
will make these payments to you only on the condition that you have signed this
Agreement and have not exercised your right to rescind it pursuant to paragraph
10 below.  Alliant will withhold required deductions, including deductions for
applicable state and federal taxes, social security and all other standard
deductions.  These payments will be considered “Earnings” or “Recognized
Compensation” for purposes of any of Alliant’s qualified or non-qualified
employee benefit plans, and 401k deductions will be taken from these payments.

 

(ii)                Outplacement Services.  Alliant will pay up to 15% of your
annual base salary or, within a reasonable time of your Termination Date, pay
directly to you the cash difference between the outplacement fees actually paid
and 15% of your annual base salary.

 

(iii)                Executive Perquisite Account.  Your participation in the
Executive Perquisites Account plan shall continue though your Termination Date. 
Upon your termination your Executive Life Insurance shall transfer to you for
you to continue at your expense.  The Company will provide a cash payment
sufficient to cover any income tax consequence of this transfer in accordance
with the policy itself.

 

(iv)                Income Security Plan.  You will continue to be eligible for
change in control benefits under the Alliant Income Security Plan until your
Termination Date.


(v)                Management Incentive Plan.  You will be eligible to receive
your Management Incentive Plan (MIP) payment for Fiscal Year 2002 prorated for
your period of active service ending September 30, 2001.  The sole criteria for
your payment will be based on corporate performance for FY02.  This amount will
be paid in a single lump sum payment in cash at the same time as all other MIP
participants receive payment.  This amount will be considered “Earnings” or
Recognized Compensation” for purposes of Alliant’s qualified or non-qualified
employee benefit plans.  You will not be a participant in the Alliant Management
Incentive Plan for the fiscal year beginning April 1, 2002 or thereafter.

 

(vi)                Stock.  Any restricted stock grants or stock options will
become vested at their normal vesting dates until your Termination Date, at
which time all non-vested stock options shall be forfeited.  Performance shares
will continue to vest until your Termination Date and will be prorated based on
corporate performance.

 

(vii)                Pension.  Your pension benefit under the Alliant
Techsystems Inc. Retirement Plan ("Retirement Plan") will be based on your
actual age, credited service and termination and the terms of the Retirement
Plan. The ATK SERP, a non-qualified pension plan, will pay you the difference,
between your Retirement Plan pension benefit, and what your Retirement Plan
benefit would have been without any reduction for benefit commencement prior to
age 60, beginning on the date of your actual benefit commencement under the
Retirement Plan, and in the same form as the benefit distribution option you
select under the Retirement Plan.

 

(viii)                Accrued but Unused Vacation.  Your vacation accrual will
stop at the end of your active service so that you will not accrue vacation from
October 1, 2001 through June 30, 2002.  As soon as administratively feasible
after your Termination Date as set forth in paragraph 1 above, or as dictated by
state law, Alliant will pay to you any amount owed to you of accrued and unused
vacation.  This sum will be paid regardless of whether you execute this
Agreement.

 

(ix)                Employee Benefit Plans.  Your rights to benefits under all
other Alliant employee benefit plans will be governed by the terms of such
plans.

 

(b)  Except as provided above, you acknowledge that you have received all other
compensation and benefits due and owing to you from Alliant and that you have no
further claim to any compensation or employee benefits from Alliant.  You
acknowledge that you are not entitled to the payments in paragraph 2(a)(i),
2(a)(v) and the pension enhancement in 2(a)(vii) above unless you sign this
Agreement and that Alliant has agreed to provide this payment solely as
consideration for your signing this Agreement.

 

3.  Your Death.  Alliant agrees that the compensation described in paragraph
2(a)(i), 2(a)(v), 2(a)(vi), 2(a)(vii), and 2(a)(viii) above will be paid to your
estate in the event of your death, on the condition that you have signed this
Agreement and have not exercised your right to rescind.

 

4.  Unemployment Compensation.  Alliant agrees not to challenge your entitlement
to unemployment compensation benefits as provided by law.

 

5.  Attorneys’ Fees and Expenses.  Alliant agrees that you may submit for
reimbursement as financial planning services any attorney fees incurred by you
in conjunction with a review of this agreement.

 

6.  Confidential Information.  You acknowledge that in the course of your
employment with Alliant or any of its predecessor companies, you have had access
to confidential information and trade secrets relating to business affairs of
Alliant and/or its predecessor or related companies and entities.  You agree
that you will maintain the confidentiality of Alliant’s confidential information
and / or trade secrets.  You agree that at no time following your execution of
this Agreement, will you disclose or otherwise make available to any person,
company or other party confidential information or trade secrets.  This
Agreement shall not limit any obligations you have under any other Alliant
confidentiality agreement or applicable federal or state law.


7.  Return of Alliant Property.  You acknowledge that prior to your last day of
active employment, you will return all property owned by Alliant which is in
your possession, including, but not limited to, any company credit card (or
credit card on which Alliant is a guarantor), computer, telephone, pager, fax or
printer.  Further, you agree to repay to Alliant the amount of any permanent or
temporary advances previously made to you by Alliant which remain outstanding
and any balance owing on any credit cards of any moneys due and owing Alliant or
for which Alliant is a guarantor.

 

8.  Release. You fully release and discharge the companies and individuals
listed below from all liability for damages or claims of any kind arising out of
any action, inaction, decision, or event occurring through the date of your
execution of this Agreement:

 

•      Alliant, and its predecessor companies;

•      All companies owned by, connected with, or affiliated with Alliant; and

•      Alliant’s current and former Directors, Officers, Managers, Employees,
Agents, Insurers, Counsel, and Shareholders.

 

You understand that you are giving up any and all manner of actions or causes of
actions, suits, debts, claims, complaints, or demands of any kind whatsoever,
whether direct or indirect, fixed or contingent, known or unknown, in law or in
equity, that you have or may have for claims arising under or based on, but not
limited to, the:

 

•      Minnesota Human Rights Act, Minn. Stat. § 363.01, et seq. or any other
similar state statute applicable in your state of residence;

•      Age Discrimination in Employment Act, 29 U.S.C.
§ 621, et seq., as amended by the Older Workers Benefit Protection Act;

•      Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.;

•      Employee Retirement Income and Security Act, 29 U.S.C. § 1001, et seq.;

•      Fair Labor Standards Act, 29 U.S.C. § 201, et seq.;

•      Family and Medical Leave Act, 29 U.S.C. §2601, et seq.;

•      National Labor Relations Act, 29 U.S.C. § 151, et seq.;

•      Occupational Safety and Health Act, 29 U.S. C. § 651, et seq.;

•      Rehabilitation Act, 29 U.S.C. § 701 et seq.;

•      Title VII, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000e,
et seq.;

•      Worker Adjustment and Retaining Notification Act of 1988, 29 U.S.C. §
2101, et seq.; or

•      Any other federal, state or local law, including any attorneys’ fees that
could be awarded in connection with these or any other claims.

 

You further understand that this Agreement extends to, but is not limited to,
all claims that you have or may have in contract or tort theories. This
includes, but is not limited to, the following potential claims:

 

•      Wrongful discharge, or wrongful discharge in violation of public policy;

•      Breach of contract, breach of an express or implied promise, breach of
the implied covenant of good faith and fair dealing, or breach of fiduciary
duty;

•      Interference with contractual relations;

•      Promissory estoppel;

•      Breach of employee handbooks, manuals or other policies;

•      Assault or battery;

•      Intentional or negligent misrepresentation, or fraud;

•      Retaliation, or intentional or negligent infliction of emotional
distress;

•      Defamation (including all forms of libel, slander, and self-defamation);

•      Negligent hiring, retention or supervision; and / or

•      Any other claim otherwise based on any theory, whether developed or
undeveloped, arising from or related to your employment or the termination of
your employment with Alliant, or any other fact or matter occurring prior to
your execution of this Agreement.


9.  Consideration Period.  You have been informed that the terms of this
Agreement shall be open for consideration by you for a period of at least forty
five (45) calendar days after the date set forth above, during which time you
may consider whether or not to accept this Agreement and seek legal counsel to
advise you of your rights.  You agree that changes to this Agreement, whether
material or immaterial, will not restart this acceptance period.  You further
understand that you are not required to take the entire forty five (45) day
period to decide whether you wish to execute the Agreement and that you may do
so on an accelerated basis without prejudice to your own or Alliant’s rights
under this Agreement.

 

10.  Right to Rescind.  You understand that you have the right to rescind this
Agreement for any reason by informing in writing, Alliant of your intent to
rescind this Agreement within fifteen (15) calendar days after you sign it.  You
understand that this Agreement will not become effective or enforceable unless
and until you execute the Agreement and the applicable rescission period has
expired.  Any such rescission must be in writing and hand-delivered to the
person listed below or, if sent by mail, must be received by such person within
the applicable time period, sent by certified mail, return receipt requested,
and addressed as follows:

 

                                Bob Gustafson, MN11-2042

                                Alliant Techsystems

                                600 Second Street NE

                                Hopkins, MN  55343

 

11.  Effective Date.  This Agreement does not become effective until sixteen
(16) calendar days after you sign it and return it to the person named above and
then only if it has not been rescinded by you under the procedures of paragraph
10.

 

12.  No Admission.  This Agreement is not an admission by Alliant that any of
its actions or inactions are unjustified, unwarranted, discriminatory, wrongful
or in violation of any federal, state or local law and this Agreement shall not
be interpreted as such.  Alliant disclaims any liability to you or any other
person on the part of itself and/or its current or former directors, officers,
employees, representatives, and agents.  You agree and acknowledge that this
Agreement shall not be interpreted to render either party to be a prevailing
party for any purpose including, but not limited to, an award of attorney’s fees
under any statute or otherwise.

 

13.  Effect of Breach.  In the event that it is determined by a court of
competent jurisdiction that you have materially breached any provision of this
Agreement, Alliant will have no further obligations under paragraph 2(a)(i),
2(a)(ii), 2(a)(v), and the pension enhancement in 2(a)(vii) of this Agreement. 
Furthermore, your Termination Date shall move from June 30, 2002 to the date of
the breach or September 30, 2001 which ever is earlier.

 

14.  No Adequate Remedy.  You agree that it is impossible to measure in money
all of the damages which will accrue to Alliant by reason of your breach of any
of your obligations under this Agreement.  Therefore, if Alliant shall institute
any action or proceeding to enforce the provisions hereof, you hereby waive the
claim or defense that Alliant has an adequate remedy at law, and you shall not
raise in any such action or proceeding the claim or defense that Alliant has an
adequate remedy at law.

 

15.  No Assignment.  This Agreement is personal to you and may not be assigned
by you.

 

16.  Enforceable Contract.  This Agreement shall be governed by the laws of the
State of Minnesota.  If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 

17.  Entire Agreement.  You agree that this Agreement contains the entire
agreement between you and Alliant with respect to the subject matter hereof and
there are no promises, undertakings or understandings outside of this Agreement,
except with respect to your continued requirement to not reveal confidential,
secret or top secret information, patent, trademark or similar matters and as
specifically set forth herein.  This Agreement supersedes all prior or
contemporaneous discussions, negotiations and agreements, whether written or
oral, except as specifically set forthherein.  Your right to payments or
employee benefits from Alliant are specified exclusively and completely in this
Agreement.  Any modification or addition to this Agreement must be in writing,
signed by an officer of Alliant and you.


18.  Acknowledgment.  You affirm that you have read this Agreement, and have had
adequate time to consider the terms of the Agreement.  Further, you have been
advised that you should consult with an attorney prior to signing this
Agreement.  You acknowledge that the provisions of this Agreement are
understandable to you and to the extent that you have not understood any
section, paragraph, sentence, clause or term, you have taken steps to ensure
that it was explained to you.  You have entered into this Agreement freely and
voluntarily.

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.

 

 

 

 

Richard N. Jowett

 

 

 

 

 

Dated: August 16, 2001

 

/s/ Richard N. Jowett

 

 

 

Your signature

 

 

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

 

 

 

 

Dated: August 14, 2001

 

/s/ Scott S. Meyers

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Title  President

 

 

 

 

 

 